      Case 2:19-cv-13761-ILRL-JVM Document 9 Filed 04/14/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

                                       ORDER

      Upon review of the record, the following cases set for Call Docket on April 10,

2020, were ruled on as follows:


19-13322     JOSEPH EVERHARDT VS. SILAS SHAW, ET AL
             (As to Silas Shaw)
             ORDERED that the Call Docket is SATISFIED. The Court granted
             plaintiff’s motion to dismiss Silas Shaw without prejudice, R. Doc. 7.
             This matter will be placed on the Trial Docket.


19-13534     KATHERINE J. MOSSY, ET AL VS. MEDTRONIC MINIMED, INC., ET
             AL
             (As to Medtronic Minimed, Inc., Minimed Distribution Corp., Medtronic
             Inc., Animas Corporation, Animas LLC and Animas Diabetes Care, LLC)
             ORDERED that the Call Docket is SATISFIED. An Answer has been
             filed as to Animas LLC., R. Doc. 16. A Stipulation of Dismissal has been
             filed as to Animas Corporation, Animas Diabetes Care, LLC, Medtronic
             Minimed, Inc., Minimed Distribution Corporation, and Medtronic, Inc., R.
             Doc. 17.
             This matter will be placed on the Trial Docket.


19-13761     MANUEL CHAPA VS. STATE OF LOUISIANA, ET AL
             (As to State of Louisiana, St. Tammany Parish, Walter P. Reed, Judge
             Scott Gardner, Judge William J. Knight, Trooper Thomas Noto, Deputy
             Gary Nunez, Attorney David M. Dixon)
             ORDERED that the Call Docket is SATISFIED as to St. Tammany Parish,
             Judge Scott Gardner, Judge William J. Knight and Deputy Gary Nunez,
             Returns of Service have been filed, R. Doc. 6.
             Considering that the plaintiff filed a Deficient Motion for Extension of
             Time of Service of Summons, IT IS FURTHER ORDERED that the
             plaintiff cure the deficiency as set forth in the Notice of Deficient Filing, R.
             Doc. 8. The Call Docket is passed until May 4, 2020, as to defendants
             State of Louisiana, Walter P. Reed, Trooper Thomas Noto and Attorney
             David M. Dixon.
      Case 2:19-cv-13761-ILRL-JVM Document 9 Filed 04/14/20 Page 2 of 2



19-14638    BETTY ORGERON, ET AL VS. LIBERTY MUTUAL INSURANCE
            COMPANY
            (As to Liberty Mutual Insurance Company, First Liberty Insurance
            Corporation, Southern Farm Bureau Casualty Insurance Company, Mary
            R. Copeland and Discovery Acquisition Services LLC)
            After due notice to counsel for the plaintiffs to file into the record returns
            of service of process as to all defendants, and no returns having been filed,
            IT IS ORDERED that the case is hereby DISMISSED without prejudice
            for plaintiffs’ failure to prosecute.


19-14641    DAVID HENDERSON, ET AL VS. JAYCO, INC., OF INDIANA
            (As to Bank of the West)
            ORDERED that the Call Docket is SATISFIED. Waiver of Service
            returned executed as to Bank of the West filed into the record - response
            due May 18, 2020, R. Doc. 10.


19-14646    TROY GRIFFIN VS. WALMART HEADQUARTER, ET AL
            (as to Walmart Headquarter and Walmart Facility 961)
            After due notice to counsel for the plaintiff to file into the record returns of
            service of process, and no returns having been filed, IT IS ORDERED
            that defendants Walmart Headquarter and Walmart Facility 961 are
            hereby DISMISSED without prejudice for plaintiff’s failure to prosecute.
            This matter will be placed on the trial docket.

      New Orleans, Louisiana this 13th day of April 2020.




                                          SENIOR UNITED STATES DISTRICT JUDGE
